Citation Nr: 1100686	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  09-40 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for lymphedema.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for lymphedema.  In 
May 2009, the Veteran submitted a notice of disagreement and 
subsequently perfected his appeal in October 2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence does not establish that the Veteran suffered a 
parasitic infection from mosquito bites in service.

2.  There is no persuasive medical evidence showing a causal link 
between the Veteran's currently diagnosed lymphedema and any in-
service disease or injury.


CONCLUSION OF LAW

Lymphedema was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Prior to initial 
adjudication of the Veteran's claim, a letter dated in 
September 2008 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2010); Quartuccio at 187.

The September 2008 letter also informed the Veteran of how VA 
determines the appropriate disability rating and effective date 
to be assigned when a claim is granted, consistent with the 
holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and all obtainable 
private treatment records are in the file.  The Veteran has at no 
time referenced outstanding records that he wanted VA to obtain 
or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with presumptive 
service connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

In this case, the Board concludes that that an examination is not 
needed because the evidence does not establish an in-service 
event, injury or disease.  In so deciding, the Board notes a 
recent Federal Circuit case that upheld a Court determination 
that VA is not required to provide a VA medical examination as a 
matter of course in virtually every veteran's disability case.  
See Waters v. Shinseki --- F.3d ---, 2010 WL 1302954 (Fed. Cir. 
April 6, 2010) (rejecting the theory that medical examinations 
are to be routinely and virtually automatically provided to all 
veterans in disability cases involving nexus issues).  As 
discussed in detail below, the evidence does not establish an in-
service disease or injury that could have resulted in lymphedema.  
The Veteran is not competent to determine that his in-service 
mosquito bites caused a parasitic infection and his reports of 
continuity of symptomatology have been found to be incredible.  
The language of the regulation is clear and unambiguous - the 
evidence must establish that the veteran suffered an event, 
injury or disease in service.  See 38 C.F.R. § 3.159(c)(4)(i)(B) 
(2010); see also Bardwell v. Shinseki, No. 08-2257 (Ct. Vet. App. 
decided August 17, 2010).  In a case, such as this, where the 
evidence has failed to establish an in-service injury, VA is not 
obligated to provide a medical examination.  In Bardwell, the 
Court held that there was no clear error in VA's finding that the 
veteran's reports of an in-service event, disease, or injury were 
not credible.  As the veteran's statements had been discredited 
and there was no other evidence establishing an in-service event, 
disease, or injury, 38 C.F.R. § 3.159(c)(4) did not require that 
VA provide a medical examination.  See Bardwell, supra.  
Similarly, in the instant case, there is no credible, competent, 
and persuasive evidence to establish that the Veteran suffered an 
event, injury, or disease in service.  As such, an examination is 
not warranted.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds.

II. Merits of the Claim

The Veteran alleges that he currently suffers from lymphedema as 
a result of his active military service.  Specifically, he claims 
that he had mosquito bites in service that resulted in a 
parasitic infection, causing lymphedema.  He, therefore, believes 
that service connection is warranted.

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  See 
38 U.S.C.A. § 1110 (West 2002).  However, that an injury or 
disease occurred in service is not enough; there must also be a 
chronic disability resulting from that injury or disease.  If 
there is no showing of the chronic disability during service, 
then a showing of continuous symptoms after service is required 
to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2010).  Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2010).

In order to establish service connection for a disability, there 
must be (1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran's post-service private treatment records show 
complaints of swelling and edema in his lower extremities.  His 
physicians have diagnosed this condition as lymphedema.  As such, 
the first element of Hickson is met.

However, a current disability is not sufficient to warrant 
service connection.  There must also be evidence of an in-service 
disease or injury and a medical nexus between the current 
disability and the in-service disease or injury.  See Hickson, 
supra.  A review of the Veteran's service treatment records does 
not reveal that he was treated for or diagnosed with lymphedema 
during his time in service or had or complained of infections 
from mosquito bites.  Upon separation from service, the Veteran's 
extremities were deemed normal and there were no complaints of 
swelling or edema noted.

The Veteran does not claim, however, that his current lymphedema 
started in service.  Rather, he claims that he experienced 
multiple mosquito bites in service and that these mosquito bites 
caused a parasitic infection that eventually resulted in 
lymphedema.  Thus, the Board must consider whether the Veteran's 
reports of mosquito bites leading to a parasitic infection are 
competent and credible to conclude that the Veteran suffered an 
in-service disease or injury.  In this case, the Board finds that 
the evidence of record is against such a finding. 

Initially, the Board notes that lay testimony is competent when 
it regards the readily observable features or symptoms of injury 
or illness and "may provide sufficient support for a claim of 
service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  In this case, the Veteran is certainly competent to 
report that he suffered mosquito bites while in service.  
However, having experienced mosquito bites is not sufficient to 
establish that the Veteran suffered an in-service disease or 
injury.  Rather, the evidence must show that the Veteran's 
mosquito bites resulted in a parasitic infection that could cause 
lymphedema.  In this regard, the Veteran is not competent to make 
such a determination.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (2010) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  Whether he suffered 
from a parasitic infection in service is a medical determination 
and does not fall within the competence of a layperson such as 
the Veteran.  As such, the Veteran's lay testimony is not 
competent to show an in-service disease or injury.

As the Veteran's service treatment records do not show treatment 
for or a diagnosis of lymphedema or a parasitic infection and the 
Veteran is not competent to diagnose himself with an in-service 
parasitic infection, the Board concludes that the evidence does 
not show that the Veteran had an in-service disease or injury.  
As such, the second element of Hickson is not met.

Despite the lack of evidence showing an in-service disease or 
injury, the Veteran has submitted a February 2009 letter from his 
treating physician, Dr. S. J. W., which he claims provides a 
medical nexus between his current lymphedema and his military 
service.  Dr. S. J. W. states that the Veteran reported receiving 
multiple insect bites on his lower extremities and that his legs 
have been discolored since then.  He also indicates that the 
Veteran believes his lymphedema is related to service and notes 
that "lymphedema can be related to parasitic infections that are 
transmitted by mosquitoes."  However, the examiner does not 
provide a specific opinion as to the etiology of the Veteran's 
lymphedema.  Rather, he merely repeats the Veteran's assertions 
and provides a conclusion about one possible cause of lymphedema 
generally.  Dr. S. J. W.'s opinion speaks to the relationship 
between lymphedema and parasitic infections that are transmitted 
by mosquitoes generally.  It does not provide a specific 
conclusion or analysis on the cause of the Veteran's lymphedema.  
As such, the Board finds that Dr. S. J. W.'s letter is not 
persuasive evidence as it does not specifically relate the 
Veteran's lymphedema to an in-service parasitic infection.  In 
cases such as this, the Court has held that medical evidence that 
is speculative, general, or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  As such, Dr. S. J. W.'s 
February 2009 letter is not sufficient to warrant a grant of 
service connection for lymphedema.

The only other medical evidence of record to discuss the etiology 
of the Veteran's lymphedema is a March 2008 private treatment 
record from his treating cardiologist, Dr. M. D.  Dr. M. D. notes 
that he believed a "good bit of [the Veteran's] edema may be 
related to diastolic heart failure and possibly a component of 
systolic heart failure."  The Board finds Dr. M. D.'s conclusion 
more probative than Dr. S. J. W.'s February 2009 letter, as it is 
specific to the Veteran and not a general conclusion about the 
causes of edema.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
referenced above, relating to chronicity and continuity of 
symptomatology.  However, there is no competent and credible 
evidence that the Veteran was treated for symptoms related to 
lymphedema until 60 years after separation from service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised).  Although 
Dr. S. J. W.'s letter indicates that the Veteran reported 
discoloration in his legs since service, there is no evidence 
that he sought medical treatment until February 2006.  
Additionally, the Veteran did not report any problems, including 
discoloration, with his lower extremities at his January 1946 
separation examination.  Further, there is no indication that the 
Veteran reported a 60 year history of leg discoloration or other 
related symptoms when seeking treatment for his lymphedema 
beginning in 2006.  It is reasonable to assume that, if the 
Veteran truly had a 60 year history of leg discoloration, he 
would have mentioned such a history to his physicians when 
seeking medical attention for edema of the lower extremities.  
However, there is no indication in the treatment records that the 
Veteran mentioned such a history until Dr. S. J. W.'s 
February 2009 letter.  The Board finds that the absence of 
complaints and reported history of chronic leg discoloration 
following in-service mosquito bites at separation and prior to 
the filing of the present claim contradicts the Veteran's current 
claims of continuous symptoms since service.  In this case, the 
Board places greater weight of probative value on the Veteran's 
failure to report a history of chronic symptoms of lymphedema to 
medical professionals for treatment purposes in the past than it 
does on his recent statements to VA and Dr. S. J. W. in 
connection with his claim for monetary benefits.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has 
greater probative value than history as reported by the veteran); 
see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA 
cannot ignore a veteran's testimony simply because the veteran is 
an interested party; personal interest may, however, affect the 
credibility of the evidence).  As the Veteran's reports of 
continuous symptomatology of lymphedema have been contradicted by 
the evidence and as there is no other evidence to support such a 
contention, the medical nexus element of Hickson cannot be met 
via continuity of symptomatology.

As explained above, the competent and credible evidence of record 
is against a finding that the Veteran suffered an in-service 
parasitic infection or that there is a relationship between the 
Veteran's active duty service, including his reported mosquito 
bites, and his current lymphedema first shown to be present many 
years after service.  

Accordingly, the Board finds that the claim of entitlement to 
service connection for lymphedema must be denied.  In reaching 
this conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim of entitlement to 
service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see 
also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for lymphedema is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


